Proceeding pursuant to CPLR article 78 to review a determination of respondent dated February 14, 1984, which, after a hearing, found *756petitioner in violation of the Alcoholic Beverage Control Law, assessed a penalty of cancellation of petitioner’s liquor license and imposed a $1,000 bond claim.
Determination confirmed and proceeding dismissed on the merits, with costs (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Dumbarton Oaks Rest. & Bar v New York State Liq. Auth., 58 NY2d 89). Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.